t c summary opinion united_states tax_court charles d trainito petitioner v commissioner of internal revenue respondent docket no 7223-14s filed date kevin kilduff and drew a morris for petitioner r jeffrey knight janet f appel and michael e d’anello for respondent summary opinion nega judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’ sec_2011 federal_income_tax the issues for decision are whether petitioner is liable for the additional tax under sec_72 for an early distribution from a qualified_retirement_plan and had cancellation of debt income of dollar_figure in background some of the facts have been stipulated and are so found petitioner was born in and resided in massachusetts at the time he filed his petition petitioner was employed by the city of boston as a traffic officer from to beginning in petitioner was employed by the city of boston department of environmental health deh petitioner’s duties with deh involved lifting heavy manhole covers and placing rat bait as a means of decreasing the city’s rat population petitioner’s employment with deh was terminated in but he was rehired in and continued working for deh until date in addition to his work with deh petitioner worked part time as a chef at an italian restaurant in boston petitioner resigned from deh on date and continued to work as a chef at the italian restaurant petitioner was diagnosed with type diabetes in as a result of his diabetes petitioner sometimes experienced symptoms such as blurry vision and neuropathy which he described as a burning sensation that feels like needles petitioner has poorly managed his diabetes over the years while he was working for deh petitioner took medications to alleviate the symptoms of his diabetes but these medications did not always completely mitigate his neuropathy petitioner attributes his resignation from his job with deh in date to problems stemming from diabetes including being unable to perform the required task of lifting the heavy manhole covers petitioner did not provide evidence as to whether he considered applying for disability benefits from deh following his resignation petitioner ceased taking medication to treat his diabetes for one to two weeks before date petitioner experienced nausea vomiting and diarrhea and was unable to work as a result of these ailments petitioner spoke with his mother by telephone on date and complained of weakness and a scratchy throat family members alarmed at being unable to reach petitioner the following day contacted emergency medical services ems ems personnel discovered petitioner unconscious at his home on date and determined that he had lapsed into a diabetic coma petitioner was hospitalized from june to date as a result of the coma and complications including fevers and pneumonia the coma resulted in muscle atrophy and the reduced use of an arm and a leg as a result petitioner had difficulty performing basic tasks such as tying his shoes petitioner provided the court with over pages of medical records relating to his treatment for the diabetic coma after the coma and his release from the hospital petitioner applied for disability benefits with the massachusetts department of transitional assistance on date petitioner had a retirement savings account with the city of boston retirement board retirement board on date petitioner received a distribution of dollar_figure from the retirement board which represents a gross distribution of dollar_figure less dollar_figure in federal_income_tax withheld there are no facts in evidence about the use to which petitioner applied these proceeds petitioner filed a form_1040 u s individual_income_tax_return for tax_year on date he included with his tax_return a form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts claiming the distribution was exempt from the additional tax on early distributions because of his permanent disability separate and apart from the distribution from petitioner’s retirement account on date wells fargo bank canceled dollar_figure of debt that petitioner owed petitioner did not report receiving any income from the cancellation of debt petitioner does not dispute that the debt was discharged but rather argues that the sec_108 exclusion applies i burden_of_proof discussion in general the commissioner’s determination as to the taxpayer’s tax_liability is presumed correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 this burden may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any relevant factual issue and meets other conditions including maintaining required records see sec_7491 petitioner has not argued or otherwise demonstrated that the burden_of_proof shifts to respondent and accordingly petitioner bears the burden of proving that respondent’s determination is incorrect ii early distribution from retirement account sec_72 imposes a additional tax on a taxpayer who receives an early distribution from a qualified_retirement_plan unless such taxpayer qualifies for one of the exemptions found in paragraph as applicable in this case sec_72 provides an exemption for distributions which are attributable to the taxpayer’s being disabled within the meaning of sec_72 subsection m provides that a taxpayer is considered disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration the substantial_gainful_activity referenced in subsection m is construed as the activity or a comparable activity customarily engaged in by the taxpayer before the onset of the disability sec_1_72-17a income_tax regs the determination as to whether an individual is disabled is to be made with reference to all the facts id subpara primary consideration is given to the nature and severity of the taxpayer’s impairment and other considerations may include the taxpayer’s education training and work experience id subpara for a taxpayer to be considered disabled the impairment must be expected to continue for a long and indefinite period or result in the death of the individual id subpara further an impairment is not considered a disability if it is remediable or if it can be diminished by the individual with reasonable effort and safety to the extent that the individual will not be prevented by the impairment from engaging in his customary or any comparable substantial activity id subpara examples of impairments that are normally considered to prevent substantial_gainful_activity include progressive physical diseases such as diabetes that have resulted in the physical loss or atrophy of a limb as well as mental diseases such as psychosis or severe psychoneurosis that require continued institutionalization or constant supervision of the afflicted individual id subpara ii vi however the presence of such an impairment does not by itself qualify the individual as disabled within the meaning of sec_72 the impairment must be assessed with reference to whether it prevents the individual from engaging in substantial_gainful_activity sec_1_72-17a income_tax regs flush language sec_72 places the burden of proving disability on the taxpayer requiring proof in such form and manner as the secretary may require petitioner provided records to the court that relate to the diabetic coma he suffered on date but he did not provide any medical records for periods before this date including medical records for periods before date the date of the distribution of his retirement_funds petitioner testified at trial that following his diagnosis with diabetes in he saw a primary care doctor twice per month until his resignation from his job with deh in date however despite receiving frequent treatment petitioner did not produce any medical records relating to these visits nor did his primary care doctor testify on his behalf nor did he produce any records that would corroborate his claims that he suffered from depression at any point before the distribution on date petitioner argues that he was disabled within the meaning of sec_72 because he suffered from diabetes or alternatively that he suffered from depression however notwithstanding the severe medical event petitioner experienced on date the relevant date we must consider is date because sec_72 requires that the distribution be attributable to the taxpayer’s being disabled a taxpayer may not escape the early withdrawal penalty by suffering a disability at just any point during the tax_year rather the disability must be present at the time the distribution is made see eg kopty v commissioner tcmemo_2007_343 finding that distributions were not attributable to disability where diagnosis of heart condition was not made until after taxpayer received distributions from his retirement fund aff’d 313_fedappx_333 d c cir thus the fact that petitioner suffered a diabetic coma on date does not indicate whether he was disabled on date petitioner undoubtedly suffered from diabetes on date but he has not provided sufficient evidence to show that his diabetes caused him to be disabled within the meaning of sec_72 see sec_1_72-17a income_tax regs flush language alternatively petitioner argues that he was disabled on date because of depression petitioner claimed he had clinical depression before suffering the coma on date with the depression arising from issues with family members the loss of his job his diabetes diagnosis and a gambling addiction again petitioner did not provide any medical records that would support a diagnosis of depression at any time nor did any other individuals testify in this regard petitioner’s uncorroborated testimony is insufficient to establish disability due to depression within the meaning of sec_72 see eg kowsh v commissioner tcmemo_2008_204 finding no disability where the taxpayer did not offer documentary_evidence or testimony from medical professionals to corroborate his depression and anxiety see also 106_tc_337 finding no disability where taxpayer sought periodic professional consultation for his depression but did not require supervision within the meaning of sec_1_72-17a income_tax regs accordingly petitioner’s distribution from the retirement board on date was not attributable to his being disabled within the meaning of sec_72 petitioner has not shown that any other exception to the sec_72 early withdrawal penalty applies see el v commissioner t c __ __ slip op pincite date iii cancellation_of_indebtedness_income gross_income includes all income from whatever source derived including income from the discharge_of_indebtedness sec_61 however if a taxpayer is insolvent when the discharge_of_indebtedness occurs the amount otherwise includable is excluded from gross_income sec_108 the amount excluded from gross_income may not exceed the amount by which the taxpayer is insolvent sec_108 insolvent within the meaning of sec_108 is defined as the excess of a taxpayer’s liabilities over the fair_market_value of assets sec_108 the existence and extent of a taxpayer’s insolvency are determined on the basis of the taxpayer’s assets and liabilities immediately before the discharge_of_indebtedness id the burden of proving insolvency rests with the taxpayer rule a see also 109_tc_463 aff’d 192_f3d_844 9th cir adeyemo v commissioner tcmemo_2014_1 hugee v commissioner tcmemo_2013_241 petitioner did not provide the court with any documentation relating to his financial status at the time he received a cancellation of indebtedness on date petitioner provided respondent a form 433-a collection information statement for wage earners and self-employed individuals dated date that claims to represent his financial circumstances immediately before wells fargo canceled his debt neither party supplied the form 433-a to the court we are not required to take petitioner’s testimony regarding his situation at face value and he has not provided sufficient documentation upon which we could base a finding of insolvency see adeyemo v commissioner tcmemo_2014_ petitioner has not proved that he was insolvent within the meaning of sec_108 when he received a discharge_of_indebtedness on date accordingly petitioner’ sec_2011 gross_income includes dollar_figure from the cancellation of indebtedness in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
